DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification, as originally filed, does not describe or disclose “a processor” as recited in newly amended independent claim 1-line 15. It should be noted that the specification does have support for a -- controller -- as previously claimed. It is suggested to amend the claim to recite the previously claimed -- controller --.
The specification, as originally filed, does not describe or disclose “a processor configured to control the high-frequency power supply part so that a period of power supply to the first resonance coil does not overlap with a period of power supply to the second resonance coil, an active state of radicals generated for a predetermined time is maintained, and the radicals reach a bottom of the groove to uniformly modify a layer constituting the groove”, as recited in newly amended independent claim 1, lines 15-19. It should be noted that the specification of the instant claimed invention, appears to disclose that the radicals reach a bottom of the groove to uniformly modify a layer constituting the groove when a plurality, when both the first and the second resonance coils are supplied high frequency power to generate a larger amount of radical components in the plasma (see, for example, paragraph 0068 of the instant claimed invention). The specification, as originally filed, does not describe a relation of the period of the power supply to the first resonance coil not overlapping with a period of power supply to the second resonance coil in order to have radicals reach a bottom of the groove to uniformly modify a layer constituting the groove.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “a processor configured to control the high-frequency power supply part so that a period of power supply to the first resonance coil does not overlap with a period of power supply to the second resonance coil, an active state of radicals generated for a predetermined time is maintained, and the radicals reach a bottom of the groove to uniformly modify a layer constituting the groove”, in newly amended claim 1, lines 15-19 is not clear. It should be noted that the specification of the instant claimed invention, appears to disclose that the radicals reach a bottom of the groove to uniformly modify a layer constituting the groove when a plurality, when both the first and the second resonance coils are supplied high frequency power to generate a larger amount of radical components in the plasma (see, for example, paragraph 0068 of the instant claimed invention). Therefore, it is not clear how the period of the power supply to the first resonance coil not overlapping with a period of power supply to the second resonance coil relates to having radicals reach a bottom of the groove to uniformly modify a layer constituting the groove. Clarification and/or correction are/is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8-9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka et al., US Patent 5,897,713 in view of Rhee et al., US Patent 10,109,459.
	Tomioka et al. shows the invention substantially as claimed including a substrate processing apparatus comprising: a process chamber 1/2/51 configured to process a substrate 11/59 including a groove (see, for example, figs. 3A-3C, 6A-6B); a substrate-mounting part 12/58 configured to support the substrate in the process chamber; a gas supply configured to supply a gas to the process chamber via a gas supply pipe 18,19/61/88; a high frequency power supply part 7,10/57a-57c configured to supply high-frequency power of a predetermined frequency; a first resonance coil 3/55a wound to surround the process chamber and configured by a first conductor that forms plasma at the process chamber when the high-frequency power is supplied to the first resonance coil (col. 5-lines 40-46, col. 9-lines 21-29, and col. 11-lines 28-34); a second resonance coil 4/55b wound to surround the process chamber and configured by a second conductor that forms a plasma at the process chamber when the high-frequency power is supplied to the second resonance coil (see col. 5-lines 48-55, col. 11-lines 30-34); and a controller 14 configured to control the high-frequency power supply part; (see, for example, figs. 1, 3A-6B, 8, and 10, and their descriptions).
 	With respect to the gas supply configured to supply a modifying gas it should be noted that the limitation is directed to a method limitation instead of an apparatus limitation, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus. The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention. The apparatus of Tomioka et al. is capable of supplying a specific gas that is required to perform a desired method inside the plasma chamber. Furthermore, Tomioka et al. discloses that the gas supplied to the plasma chamber modifies the substrate being treated (see, for example, figs. 3A-3C and 6A-6B). Therefore, Tomioka et al. does disclose that a modifying gas is supplied to the process chamber.
	Tomioka et al. does not expressly disclose the controller configured to control the high-frequency power part so that a period of power supply to the first resonance coil does not overlap with a period of power supply to the second resonance coil. Rhee et al. discloses a plasma apparatus comprising a controller 70 configured to control a high-frequency power part so that a period of power supply to the first coil 410c does not overlap with a period of power supply to the second coil 410b (see fig. 7 and its description). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Tomioka et al., so as to comprise the controller configured as claimed because such configuration is known and used in the art as a suitable configuration for effectively, efficiently and adequately distribute the power within the plasma apparatus.
	It should be noted that the apparatus of Tomioka et al. modified by Rhee et al. generates radicals to perform/modify the substrate that is treated in the plasma chamber. Furthermore, it should be noted that the limitation “a predetermined time” is a broad relative term that reads on any amount of time. Therefore, as broadly claimed, the controller of the apparatus of Tomioka et al. is configured to maintain an active state of radicals generated for a predetermined time.
	With respect to the newly added limitation of the controller configured so that the radicals reach a bottom of the groove to uniformly modify a layer constituting the groove, it should be noted that Tomioka et al. clearly shows, in for example, figs. 3A-3C and 6A-6B, that the radicals reach a bottom of the groove to uniformly modify a layer constituting the groove.
	Regarding dependent claim 8, Tomioka et al. appears to disclose that the first resonance coil and the second resonance coil are each disposed at positions where an antinode of a standing wave of the first resonance coil does not overlap with an antinode of a standing wave of the second resonance coil (note that the first and second coils do not overlap each other).  This notwithstanding, Rhee et al. discloses that the coils should be arranged so that the point of maximum heat does not overlap each other (see col. 10-lines 35-47). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to not overlap the antinodes of the coils of Tomioka et al. modified by Rhee et al. to minimize damage to the coils, the apparatus and/or the substrate since antinodes are traditionally areas of maximum energy and therefore of maximum heat.
	With respect to dependent claims 9 and 12, Tomioka et al. and Rhee et al. do not expressly disclose wherein power supply to one of the first resonance coil and the second resonance coil is switched to power supply to the other of the first resonance coil and the second resonance coil before a speed of an electron in plasma generated in the one of the first resonance coil and the second resonance coil decreases.
However, one of ordinary skill in the art would understand that the switching processes of Rhee et al. are performed as claimed in order to avoid extinction of the plasma, and damage to the substrate, since during this time the wafer is being processed (see col. 11-lines 41-66). Additionally, and this notwithstanding, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Tomioka et al. modified by Rhee et al. so as to perform the switching before the electron speed decreases because in such a way the throughput of the processing system can be increased, plasma extinction and substrate damage are avoided.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka et al., U.S. Patent 5,897,713 in view of Rhee et al., U.S. Patent 10,109,459 as applied to claims 1, 8-9, and 12 above, and further in view of Qian et al., U.S. Patent 6,291,793.
Tomioka et al. and Rhee et al. are applied as above, and Tomioka et al. appears to disclose that the first conductor and the second conductor are set at a distance apart that does not cause arc discharge between the first conductor and the second conductor (note that the first and second coils do not overlap each other and are set at a distance apart from each other). Qian et al. discloses a plasma apparatus comprising first and second coils 32,34,36 that are set at a distance apart that does not cause arc discharge between the first conductor and the second conductor (see, for example, col. 5, lines 30-31). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Tomioka et al. modified by Rhee et al. so as to set the first and second coils at a distance apart to prevent arc discharge because this will reduce the chance of damage to the apparatus and improve the plasma distribution within the processing chamber.

Claims 10-11, 13-14 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka et al., U.S. Patent 5,897,713 in view of Rhee et al., U.S. Patent 10,109,459 as applied to claims 1, 8-9 and 12 above, and further in view of Nakayama, US 2017/0194135.
	Tomioka et al. and Rhee et al. are applied as above but do not expressly disclose where the first and second resonance coils have an electrical length that is an integral multiple of one wavelength. Nakayama discloses where resonance coils have an electrical length that is an integral multiple of one wavelength (see paragraph 0046). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the coils in the apparatus of Tomioka et al. modified by Rhee et al. so as to have an electrical length that is an integral multiple of one wavelength to the predetermined frequency because in such a way the standing wave generated in the coil can resonate properly.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka et al., U.S. Patent 5,897,713 in view of Rhee et al., U.S. Patent 10,109,459 and Qian et al., U.S. Patent 6,291,793, as applied to claims 2-5 above, and further in view of Nakayama, US 2017/0194135.
	Tomioka et al., Rhee et al., and Qian et al. are applied as above but do not expressly disclose where the first and second resonance coils have an electrical length that is an integral multiple of one wavelength. Nakayama discloses where resonance coils have an electrical length that is an integral multiple of one wavelength (see paragraph 0046). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the coils in the apparatus of Tomioka et al. modified by Rhee et al. and Qian et al., so as to have an electrical length that is an integral multiple of one wavelength to the predetermined frequency because in such a way the standing wave generated in the coil can resonate properly.

Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive. 
Applicant argues that support for the newly added limitations to independent claim 1 is found in, for example, paragraphs 0028-0034, 0068, 0077-0078 and 0080. However, the examiner respectfully contends that the newly added limitation of “a processor configured to control the high-frequency power supply part so that a period of power supply to the first resonance coil does not overlap with a period of power supply to the second resonance coil, an active state of radicals generated for a predetermined time is maintained, and the radicals reach a bottom of the groove to uniformly modify a layer constituting the groove” (claim 1, lines 15-19), is not supported by the originally filed specification. As stated in the above 35 USC 112(a) first paragraph rejections, the specification, as originally filed, does not describe or disclose “a processor” as recited in newly amended independent claim 1-line 15. It should be noted that the specification does have support for a -- controller -- as previously claimed. Additionally, the specification, as originally filed, does not describe or disclose “a processor configured to control the high-frequency power supply part so that a period of power supply to the first resonance coil does not overlap with a period of power supply to the second resonance coil, an active state of radicals generated for a predetermined time is maintained, and the radicals reach a bottom of the groove to uniformly modify a layer constituting the groove”, as recited in newly amended independent claim 1, lines 15-19. It should be noted that the specification of the instant claimed invention, appears to disclose that the radicals reach a bottom of the groove to uniformly modify a layer constituting the groove when a plurality, when both the first and the second resonance coils are supplied high frequency power to generate a larger amount of radical components in the plasma (see, for example, paragraph 0068 of the instant claimed invention). The specification, as originally filed, does not describe a relation of the period of the power supply to the first resonance coil not overlapping with a period of power supply to the second resonance coil in order to have radicals reach a bottom of the groove to uniformly modify a layer constituting the groove. Furthermore, it is not clear how the period of the power supply to the first resonance coil not overlapping with a period of power supply to the second resonance coil relates to having radicals reach a bottom of the groove to uniformly modify a layer constituting the groove. 
Applicant argues that none of the cited references teach or suggest the limitation of amended independent claim 1 “a processor configured to control the high-frequency power supply part so that a period of power supply to the first resonance coil does not overlap with a period of power supply to the second resonance coil, an active state of radicals generated for a predetermined time is maintained, and the radicals reach a bottom of the groove to uniformly modify a layer constituting the groove”. The examiner respectfully disagrees and contends that, as stated in the previous and above rejections, the secondary reference of Rhee et al. teaches a plasma apparatus comprising a controller 70 configured to control a high-frequency power part so that a period of power supply to the first coil 410c does not overlap with a period of power supply to the second coil 410b (see, for example, fig. 7 and its description). Applicant argues that the embodiments of figs. 3 and 6 of the secondary reference of Rhee fails to suggest that “a period of power supply to the first resonance coil does not overlap with a period of power supply to the second resonance coil”. However, the examiner respectfully contends that the secondary reference of Rhee et al., discloses the claimed limitation in the embodiment shown and described in Fig. 7.
With respect to the newly added limitation of the controller configured so that an active state of radicals generated for a predetermined time is maintained, as stated in the above rejection, the apparatus of Tomioka et al. modified by Rhee et al. generates radicals to perform/modify the substrate that is treated in the plasma chamber. Furthermore, the limitation “a predetermined time” is a broad relative term that reads on any amount of time. Therefore, as broadly claimed, the controller of the apparatus of Tomioka et al. is configured to maintain an active state of radicals generated for a predetermined time.
	Regarding the newly added limitation of the controller configured so that the radicals reach a bottom of the groove to uniformly modify a layer constituting the groove, it should be noted that Tomioka et al. clearly shows, in for example, figs. 3A-3C and 6A-6B, that the radicals reach a bottom of the groove to uniformly modify a layer constituting the groove.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maeda et al. (US 2013/0267098) is cited for its teaching of a resonance coil.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430. The examiner can normally be reached Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        



December 7, 2022